udgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered January 12, 2004, convicting defendant, after a jury trial, of grand larceny in the second degree, grand larceny in the third degree (three counts), grand larceny in the fourth degree, attempted grand larceny in the third degree, scheme to defraud in the first degree and falsifying business records in the first degree (17 counts), and sentencing him to concurrent terms of one year on each conviction, unanimously affirmed.
Defendant’s arguments concerning the prosecutor’s summation references to the destruction of the World Trade Center are similar to arguments rejected by this Court on the codefendant’s appeal (People v Wellens, 23 AD3d 312, 313 [2005], lv granted 6 NY3d 760 [2005]), and there is no reason to reach a different result here. Defendant’s other claims of prosecutorial misconduct, his challenge to the sufficiency of the court’s inquiry into a possible improper influence upon the jury, and his argument concerning the best evidence rule are all unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find them to be without merit. Concur—Tom, J.P., Friedman, Sullivan, Gonzalez and McGuire, JJ.